Case 2:19-cv-05376-PA-AGR Document 1 Filed 06/20/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
                               UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11
12     Dwain Lammey,                           Case No.
13               Plaintiff,
                                               Complaint For Damages And
14       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
15     Carlos Marquez;                         Act; Unruh Civil Rights Act
       Velia Marquez; and Does 1-10,
16
                 Defendants.
17
18
             Plaintiff Dwain Lammey complains of Carlos Marquez; Velia Marquez;
19
     and Does 1-10 (“Defendants”), and alleges as follows:
20
21
       PARTIES:
22
       1. Plaintiff is a California resident with physical disabilities. He is a
23
     quadriplegic who uses a wheelchair for mobility.
24
       2. Defendants Carlos Marquez and Velia Marquez owned the real property
25
     located at or about 2603 S. Central Avenue, Los Angeles, California, in May
26
     2019.
27
       3. Defendants Carlos Marquez and Velia Marquez owns the real property
28


                                           1

     Complaint
Case 2:19-cv-05376-PA-AGR Document 1 Filed 06/20/19 Page 2 of 7 Page ID #:2




 1   located at or about 2603 S. Central Avenue, Los Angeles, California, currently.
 2     4. Defendant Carlos Marquez owned Valero located at or about 2603 S.
 3   Central Avenue, Los Angeles, California, in May 2019.
 4     5. Defendant Carlos Marquez owns Valero (“Gas Station”) located at or
 5   about 2603 S. Central Avenue, Los Angeles, California, currently.
 6     6. Plaintiff does not know the true names of Defendants, their business
 7   capacities, their ownership connection to the property and business, or their
 8   relative responsibilities in causing the access violations herein complained of,
 9   and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein,
11   including Does 1 through 10, inclusive, is responsible in some capacity for the
12   events herein alleged, or is a necessary party for obtaining appropriate relief.
13   Plaintiff will seek leave to amend when the true names, capacities,
14   connections, and responsibilities of the Defendants and Does 1 through 10,
15   inclusive, are ascertained.
16
17     JURISDICTION & VENUE:
18     7. The Court has subject matter jurisdiction over the action pursuant to 28
19   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21     8. Pursuant to supplemental jurisdiction, an attendant and related cause
22   of action, arising from the same nucleus of operative facts and arising out of
23   the same transactions, is also brought under California’s Unruh Civil Rights
24   Act, which act expressly incorporates the Americans with Disabilities Act.
25     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is
27   located in this district and that Plaintiff's cause of action arose in this district.
28


                                               2

     Complaint
Case 2:19-cv-05376-PA-AGR Document 1 Filed 06/20/19 Page 3 of 7 Page ID #:3




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Gas Station in May 2019 with the intention to avail
 3   himself of its goods and services, motivated in part to determine if the
 4   defendants comply with the disability access laws.
 5     11. The Gas Station is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. Paths of travel are one of the facilities, privileges, and advantages
 8   offered by Defendants to patrons of the Gas Station.
 9     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide accessible paths of travel.
11     14. Currently, the defendants fail to provide accessible paths of travel.
12     15. Plaintiff personally encountered this barrier.
13     16. By failing to provide accessible paths of travel, the defendants denied
14   the plaintiff full and equal access.
15     17. The failure to provide accessible paths of travel created difficulty and
16   discomfort for the Plaintiff.
17     18. The Gas Station store has a sales counter where it handles its
18   transactions with customers.
19     19. Even though the plaintiff did not confront the barrier, the defendants
20   fail to provide an accessible sales counter.
21     20. The defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24     21. The barriers identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the
26   Department of Justice as presumably readily achievable to remove and, in fact,
27   these barriers are readily achievable to remove. Moreover, there are numerous
28   alternative accommodations that could be made to provide a greater level of


                                              3

     Complaint
Case 2:19-cv-05376-PA-AGR Document 1 Filed 06/20/19 Page 4 of 7 Page ID #:4




 1   access if complete removal were not achievable.
 2     22. Plaintiff will return to the Gas Station to avail himself of its goods or
 3   services and to determine compliance with the disability access laws once it is
 4   represented to him that the Gas Station and its facilities are accessible.
 5   Plaintiff is currently deterred from doing so because of his knowledge of the
 6   existing barriers and his uncertainty about the existence of yet other barriers
 7   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 8   discriminatory barriers again.
 9     23. Given the obvious and blatant nature of the barriers and violations
10   alleged herein, the plaintiff alleges, on information and belief, that there are
11   other violations and barriers on the site that relate to his disability. Plaintiff will
12   amend the complaint, to provide proper notice regarding the scope of this
13   lawsuit, once he conducts a site inspection. However, please be on notice that
14   the plaintiff seeks to have all barriers related to his disability remedied. See
15   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
16   encounters one barrier at a site, he can sue to have all barriers that relate to his
17   disability removed regardless of whether he personally encountered them).
18
19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21   Defendants.) (42 U.S.C. section 12101, et seq.)
22     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint.
25     25. Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods and services of any
27   place of public accommodation is offered on a full and equal basis by anyone
28   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                               4

     Complaint
Case 2:19-cv-05376-PA-AGR Document 1 Filed 06/20/19 Page 5 of 7 Page ID #:5




 1   § 12182(a). Discrimination is defined, inter alia, as follows:
 2            a. A failure to make reasonable modifications in policies, practices,
 3                or procedures, when such modifications are necessary to afford
 4                goods,    services,    facilities,   privileges,    advantages,    or
 5                accommodations to individuals with disabilities, unless the
 6                accommodation would work a fundamental alteration of those
 7                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8            b. A failure to remove architectural barriers where such removal is
 9                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                defined by reference to the ADA Standards.
11            c. A failure to make alterations in such a manner that, to the
12                maximum extent feasible, the altered portions of the facility are
13                readily accessible to and usable by individuals with disabilities,
14                including individuals who use wheelchairs or to ensure that, to the
15                maximum extent feasible, the path of travel to the altered area and
16                the bathrooms, telephones, and drinking fountains serving the
17                altered area, are readily accessible to and usable by individuals
18                with disabilities. 42 U.S.C. § 12183(a)(2).
19     26. When a business provides paths of travel, it must provide accessible
20   paths of travel.
21     27. Here, the failure to provide accessible paths of travel is a violation of the
22   law.
23     28. When a business provides facilities such as a sales or transaction
24   counter, it must provide an accessible sales or transaction counter.
25     29. Here, no such accessible sales counter has been provided.
26     30. The Safe Harbor provisions of the 2010 Standards are not applicable
27   here because the conditions challenged in this lawsuit do not comply with the
28   1991 Standards.


                                             5

     Complaint
Case 2:19-cv-05376-PA-AGR Document 1 Filed 06/20/19 Page 6 of 7 Page ID #:6




 1      31. A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily
 3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4      32. Here, the failure to ensure that the accessible facilities were available
 5   and ready to be used by the plaintiff is a violation of the law.
 6
 7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 9   Code § 51-53.)
10      33. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17      34. The Unruh Act provides that a violation of the ADA is a violation of the
18   Unruh Act. Cal. Civ. Code, § 51(f).
19      35. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
21   rights to full and equal use of the accommodations, advantages, facilities,
22   privileges, or services offered.
23      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
24   discomfort or embarrassment for the plaintiff, the defendants are also each
25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
26   (c).)
27
28


                                              6

     Complaint
Case 2:19-cv-05376-PA-AGR Document 1 Filed 06/20/19 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: June 17, 2019             CENTER FOR DISABILITY ACCESS
14
                                      By:
15
16                                    ____________________________________
17                                           Russell Handy, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
